1     Kristin Zilberstein, Esq. (47798)
      The Law Offices of Michelle Ghidotti
2     1920 Old Tustin Ave.
      Santa Ana, CA 92705
3
      Phone: (949) 427-2010
4     Email: kzilberstein@ghidottilaw.com

5

6                                UNITED STATES BANKRUPTCY COURT
7                    EASTERN DISTRICT OF WASHINGTON, SPOKANE/YAKIMA
8

9     In re:                                             )   CHAPTER 7 BANKRUPTCY
                                                         )
10    MARK ANTHONY DASHNAW                               )   CASE NO.: 15-00939-FPC13
                                                         )
11
                                                         )   MOTION FOR RELIEF FROM STAY BY
12                                                       )   MOVANT PARK TREE INVESTMENTS 11,
                             Debtor.                     )   LLC, (11 U.S.C. Section 362 Bankruptcy Rule
13                                                       )   4001)
                                                         )
14                                                       )
15                                                       )
                                                         )
16

17        I. INTRODUCTION
18        COMES NOW, US Bank Trust N.A., as trustee of Bungalow Series F Trust (“Movant”) and
19    moves this Court for an order terminating the automatic stay, allowing Movant to proceed with and

20    complete any and all contractual and statutory remedies incident to its security interest held in real

21    property commonly described as 921 Cashmere St., Wenatchee, WA 98801 (the “Property”), and

22    legally described as set forth in the Deed of Trust attached as an Exhibit to the declaration in support

23    of US Bank Trust N.A., as trustee of Bungalow Series F Trust Motion for Relief from Stay, on file

24    with the Court. Movant further seeks relief in order to, at its option, offer, provide and enter into any

25                                                            THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                         MICHELLE R. GHIDOTTI-GONSALVES
26    Page 1                                                            1920 OLD TUSTIN AVE.
                                                                        SANTA ANA, CA 92705
27                                                                     OFFICE: (949) 427-2010
                                                                         FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118      Filed 10/24/18    Entered 10/24/18 11:17:56         Pg 1 of 7
1     potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss

2     mitigation agreement and to contact the Borrowers via telephone or written correspondence to offer

3     such an agreement, which shall be non-recourse unless included in a reaffirmation agreement.

4     Movant further moves that, absent objection, the provisions of F.R.B.P. 4001(a)(3) be waived to

5     avoid further deterioration of Movant’s secured position.

6        II. JURISDICTION

7                This Court has jurisdiction over this proceeding pursuant to 28 U.S.C § 1334 and 28

8     U.S.C. § 157(b)(2)(G). This case relates to a case under Title 11 of the United States Code (“Code”).

9     This proceeding is defined as a “core proceeding” as that is defined in the Code.

10       III. PARTIES IN INTEREST

11                On or about December 27, 2007, Mark A. Dashnaw (the “Debtor”) executed a

12    Note (the “Note”) in favor of American Mortgage Network, Inc., with an original principal balance

13    of $91,600.00. On or about December 27, 2007, Debtor executed a deed of trust (the “Deed of

14    Trust”) in favor of American Mortgage Network, Inc., encumbering the Property and securing the

15    Note.

16            Thereafter Mortgage Electronic Registration Systems, Inc., as Nominee for American

17    Mortgage Network, Inc., transferred all beneficial interests in the Assignment of Deed of Trust to

18    JPMorgan Chase Bank, National Association, recorded in the Official Records of Chelan County,

19    WA as Document No.: 2363936 (the “First Assignment”).

20            Thereafter, all beneficial interests in the Deed of Trust were assigned by Assignment of Deed

21    of Trust, from JPMorgan Chase Bank, National Association, to Federal National Mortgage

22    Association, recorded on April 25, 2014, as Document No.: 2399342 (the “Second Assignment”).

23            Thereafter all beneficial interests in the Deed of Trust were assigned by Corporate

24    Assignment of Deed of Trust from Federal National Mortgage Association, to US Bank Trust N.A.

25                                                          THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                       MICHELLE R. GHIDOTTI-GONSALVES
26    Page 2                                                          1920 OLD TUSTIN AVE.
                                                                      SANTA ANA, CA 92705
27                                                                   OFFICE: (949) 427-2010
                                                                       FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118    Filed 10/24/18     Entered 10/24/18 11:17:56         Pg 2 of 7
1     as Trustee of Bungalow Series F Trust, recorded on June 28, 2017, as Document No.: 2460057 (the

2     “Third Assignment”).
3                 On March 17, 2015, the Debtor filed for protection under Chapter 13 of Title 11 of the

4     United States Code (the “Instant Petition”).
5         IV. STANDING
6                 Under 11 U.S.C. § 362, a party seeking relief from stay must be a “party in interest.” To

7     establish that Movant is a “party in interest,” it must establish that it has at least a colorable claim to

8     the property that is the subject of the motion. In the case at bar, Movant’s claim is based on the Note

9     and Deed of Trust attached to the declaration in support US Bank Trust N.A., as trustee of Bungalow

10    Series F Trust’s Motion for Relief from Stay, on file with the Court. Movant’s interest in the Note

11    and Deed of Trust is described above.

12                The Deed of Trust acts as the security for the Debtor’s payment on the Note. The Deed

13    of Trust is recorded with the county in which the property is situated as evidence of the debt

14    described in the Note for the benefit of any subsequent parties that may take an interest in the

15    property described.

16                The Note is a negotiable instrument as that term is defined by R.C.W. § 62A.3-104.

17    Under the terms of the Note a borrower is obligated to pay the instrument according to its terms at

18    the time it was issued. Movant is entitled to enforce the note under R.C.W. § 62A.3-104.
19                Under R.C.W. § 62A.3-301(i), the holder of a negotiable instrument is entitled to enforce

20    that instrument. The term “holder” includes the person in possession of a negotiable instrument that

21    is payable to a bearer that is in possession. R.C.W. § 62A.1-201. A note indorsed to a specific person

22    or entity is a note “Specially Indorsed.” R.C.W. § 62A.3-205. The transfer of a note secured by a

23    deed of trust carries with it the security agreement as incident. See Spencer v. Alki Point

24    Transportation Company, 53 Wash. 77, 101 P. 509 (Wash. 1909). Movant is the current holder of a

25                                                             THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                          MICHELLE R. GHIDOTTI-GONSALVES
26    Page 3                                                             1920 OLD TUSTIN AVE.
                                                                         SANTA ANA, CA 92705
27                                                                      OFFICE: (949) 427-2010
                                                                          FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118     Filed 10/24/18      Entered 10/24/18 11:17:56          Pg 3 of 7
1     Note and Deed of Trust which encumbers the Property that is senior in Priority to the Note and Deed

2     of Trust, held by Debtor, which further encumbers the Property. Movant submits that cause exists to

3     grant relief under Section 362(d)(1). Bankruptcy Code Section 362(d)(1) provides that a party may

4     seek relief from stay based upon “cause,” including lack of adequate protection. Adequate

5     protection can be offered in the form of cash or periodic payments or the existence of a sufficient

6     equity cushion. Therefore, Movant has standing to seek relief from stay.

7        V. INSTALLMENT DEFAULT

8                 As of September 26, 2018, the Borrowers are due for the following monthly mortgage

9     payments:

          Payment Due Date                               November 1, 2015
10
          Payments due through 9/26/18                   $22,881.14
11
          Other Fees                                     $11.00
12
          Fees                                           $2,062.00
13
          Unpaid Fees                                    170.65
14

15        Escrow Advances                                $0.00

16        Attorney Fees for MFR                          $1,081.00

17        Property Inspection                            $165.00

18        Total Default                                  $ 26,370.79

19

20       VI. AUTHORITY

21       A. Cause Exists to Grant Relief Pursuant to Section 362(d)(1); Lack of Adequate

22           Protection

23                Movant submits that cause exists to grant relief under Section 362(d)(1). Bankruptcy

24    Code Section 362(d)(1) provides that a party may seek relief from stay based upon “cause,”

25                                                          THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                       MICHELLE R. GHIDOTTI-GONSALVES
26    Page 4                                                          1920 OLD TUSTIN AVE.
                                                                      SANTA ANA, CA 92705
27                                                                   OFFICE: (949) 427-2010
                                                                       FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118    Filed 10/24/18     Entered 10/24/18 11:17:56        Pg 4 of 7
1     including lack of adequate protection. Adequate protection can be offered in the form of cash or

2     periodic payments or the existence of a sufficient equity cushion.

3                Movant submits that adequate protection in this case requires normal and periodic cash

4     payments to Movant, as called for by the Note. The Debtor has not made a mortgage payment to

5     Movant in thirty-five (35) months. A continuing failure to maintain required regular payments
6     has been held, in and of itself, to constitute sufficient cause for granting a motion to modify the

7     stay. (In re Trident Corp., 19 BR 956,958 (Bankr. E.D. Pa. 1982), aff’d 22 BR 491 (Bankr. E.D.

8     Pa. 1982 (citing In re Hinkle, 14 BR 202, 204 (Bankr. E.D. Pa. 1981); see also In re Jones, 189

9     BR 13, 15 (Bank. E.D. Okla 1995) (citing Hinkle, 14 BR at 204)). The Borrower’s failure to tender

10    regular ongoing monthly mortgage payments is sufficient cause to terminate the automatic stay.

11       In connection to the Instant Petition Debtor filed a Chapter 13 Plan in which Debtor proposed

12    to maintain current post-petition monthly payments to Movant. Debtor failed to do so. On March

13    19, 2018, Movant filed a Motion for Relief from Stay asserting that Debtor was due and owing for

14    sixteen (16) monthly mortgage payments. Debtor agreed to file an Amended Plan to provide for

15    the post-petition default. Debtor thereafter converted the Instant Petition to a Chapter 7 Petition on

16    September 24, 2018. Movant seeks relief from stay as a result of the payment default and has filed

17    a second motion for relief to proceed with non-judicial foreclosure.

18       B.    RELIEF FROM STAY SHOULD BE GRANTED UNDER 11 U.S.C. SECTION

19            362(D)(2) BECAUSE THERE IS NO EQUITY IN THE PROPERTY.
20
              Bankrupcty Code Section 362(d)(2) provides for relief from the automatic stay if the Debtors
21
      do not have equity in the property and the property is not needed for an effective reorganization.
22
      The burden is on the Debtors to prove the Property is necessary to effect reorganization. In re
23
      Gauvin, 24 B.R. 578,580 (9th Cir.B.A.P. 1982).
24

25                                                           THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                        MICHELLE R. GHIDOTTI-GONSALVES
26    Page 5                                                           1920 OLD TUSTIN AVE.
                                                                       SANTA ANA, CA 92705
27                                                                    OFFICE: (949) 427-2010
                                                                        FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118    Filed 10/24/18     Entered 10/24/18 11:17:56         Pg 5 of 7
1                    1. There is No Equity in the Subject Property
2            Pursuant to 11 U.S.C. Section 362(d)(2)(A) the Debtors do not have equity in the

3     Property. Pursuant to Debtor’s Schedule “A” the value of the Property is no less than $85,388.00.
4
      The total owed to Creditor is no less than $109,024.07. Debtor thus has no equity in the Property to
5
      provide Creditor with adequate protection.
6
                     2. The Property is Not Necessary for an Effective Reorganization
7
             Relief from stay is warranted where the Debtors fail to, “present any evidence about what
8
      their reorganization plan is or when it could be proposed and brought to fruition. . .”; without
9

10    evidence these Debtors have, “failed to meet [their] burden of showing the "essential" connection

11    between the property and a reasonably possible, successful reorganization in a reasonable time.” In
12    re Teresi, 134 B.R. 392, 398 (Bankr.E.D.Cal. 1991). Here, the Debtor has converted his case to a
13
      Chapter 7 Petition and no longer seeks to reorganize Movant’s Claim. Thus, Movant’s Motion
14
      should be granted Pursuant to 11 U.S.C. 362(d)(2) because the Property is not necessary for effective
15
      reorganization.
16

17       VII.    CONCLUSION

18    THEREFORE, Movant respectfully requests an Order be entered by this Court as follows:

19        1. Terminating the automatic stay pursuant to 11 U.S.C. §362 allowing Movant to immediately

20    proceed with and complete any and all contractual and statutory remedies incident to the security
      interest held under its Note and Deed of Trust in the Property;
21
          2. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived;
22

23        3. Granting Movant leave to foreclose on the Property and to enforce the security interest under

24    the Note and Deed of Trust, including any action necessary to obtain possession of the Property;
25                                                           THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                        MICHELLE R. GHIDOTTI-GONSALVES
26    Page 6                                                           1920 OLD TUSTIN AVE.
                                                                       SANTA ANA, CA 92705
27                                                                    OFFICE: (949) 427-2010
                                                                        FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118    Filed 10/24/18     Entered 10/24/18 11:17:56         Pg 6 of 7
1           4. Permitting Movant to offer and provide Borrowers with information regarding a potential

2     forbearance agreement, loan modification, refinance agreement, or other loan workout/loss

3     mitigation agreement and to enter into such agreement with Borrowers;

4           5. That the attorney’s fees and costs incurred by Movant for filing the instant Motion be

5     included in the outstanding balance of the Note as allowed under applicable non-bankruptcy law;

6     and

7           6. For such other and further relief as the Court deems just and proper.

8
                                                     THE LAW OFFICES OF MICHELLE GHIDOTTI
9
      DATED: October 11, 2018                         By: /s/ Kristin Zilberstein
10
                                                     Kristin Zilberstein, Esq., WSBA# 47798
11                                                   Attorney for US Bank Trust N.A., as trustee of
                                                     Bungalow Series F Trust
12

13

14

15

16

17

18
19

20

21

22

23

24

25                                                           THE LAW OFFICES OF MICHELLE GHIDOTTI
      Motion for Relief                                        MICHELLE R. GHIDOTTI-GONSALVES
26    Page 7                                                           1920 OLD TUSTIN AVE.
                                                                       SANTA ANA, CA 92705
27                                                                    OFFICE: (949) 427-2010
                                                                        FAX: (949) 427-2732
28



     15-00939-FPC7        Doc 118     Filed 10/24/18     Entered 10/24/18 11:17:56       Pg 7 of 7
